          Case 2:18-cv-02280-APG-DJA Document 24 Filed 08/13/19 Page 1 of 2




 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, SONYA PICKETT
 7
                     IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF NEVADA
 9
                                             )   Case No. 2:18-cv-02280-APG-DJA
10   SONYA PICKETT,                          )
                                             )
11
                                             )
                           Plaintiff,        )
                                             )   STIPULATION AND ORDER
12   v.                                          DISMISSING ACTION WITH
                                             )
                                             )   PREJUDICE
13   QCHI f/k/a QC HOLDINGS, INC.,           )
14                         Defendants.       )

15

16         Plaintiff SONYA PICKETT and Defendant, QCHI F/K/A QC HOLDINGS,
17   INC., hereby stipulate and agree that the above-entitled action shall be dismissed
18   …

19   …

20
     …
     …
21
     …
22
     …
23
     …
24
     …
25

26
                                          Page 1 of 2
27

28
            Case 2:18-cv-02280-APG-DJA Document 24 Filed 08/13/19 Page 2 of 2




 1   with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear
 2   its own attorney's fees, disbursements, and costs of suit.
 3          Dated:             August 13, 2019
 4    By:                                        By:

 5    /s/David H. Krieger, Esq.                  /s/Ruth Segal, Esq.
      David H. Krieger, Esq.                     Donald Kudler, Esq.
 6    Nevada Bar No. 9086                        3202 W. Charleston Blvd.
      HAINES & KRIEGER, LLC                      Las Vegas, NV 89102
 7
      8985 S. Eastern Avenue
 8    Suite 350                                  Ruth Segal, Esq.
      Henderson, Nevada 89123                    1150 S. Olive Street, 18th Floor Los
 9
      Attorney for Plaintiff,                    Angeles, CA 90015
10    SONYA PICKETT                              Pro Hac Vice
                                                 Attorneys for Defendan,t
11                                               QCHI F/K/A QC HOLDINGS, INC.
12
                                           ORDER
13
            IT IS SO ORDERED
14

15
                                             ____________________________
16
                                             UNITED STATES DISTRICT JUDGE
17
                                             DATED: ____________________
18

19

20

21

22

23

24

25

26
                                           Page 2 of 2
27

28
